Citation Nr: 0025317	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1977 to December 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona .  

In June 2000, the veteran furnished a copy of a PTSD 
newsletter containing general information on PTSD.  A waiver 
of initial RO consideration of this evidence was also 
submitted.  As such, the requirements of 38 C.F.R. 
§ 20.1304(c) (1999) have been satisfied.


FINDINGS OF FACT

1.  The persuasive medical evidence of record does not 
establish that the veteran's migraine headaches are related 
to her service-connected PTSD.  

2.  The medical evidence reveals that the veteran's PTSD is 
manifested by difficulty with sleeping, flashbacks, 
isolation, anger, irritability, occasional suicidal ideation, 
and a Global Assessment of Functioning (GAF) score of 50/50.  
It does not show that the veteran's PTSD is productive of 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal hygiene.  


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches are not proximately due 
to or the result of her service-connected PTSD.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310(a) 
(1999).  

2.  The criteria for a disability evaluation in excess of 50 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411-9440 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed her initial claim for a psychiatric 
disorder in April 1995.  At that time she reported having 
psychological problems to include difficulty dealing with men 
as a result of an attempted robbery and rape that took place 
during service.  

On VA examination in June 1995, the veteran complained of 
frequent nightmares, heart palpitations, cold sweats and 
major problems with trusting men.  The examiner provided a 
detailed history of the veteran's psychiatric status.  On 
mental status examination, she was alert and cooperative.  
Her speech was relevant, affect was appropriate and her mood 
was anxious and depressed.  There were no thought disorders, 
hallucinations or delusions.  She was oriented to time, 
place, person and circumstances.  She had no cognitive 
deficits and her reasoning and judgment seemed intact.  The 
examiner noted that her symptomatology seemed to be seriously 
affecting her social and industrial adaptability.  The 
diagnosis was PTSD and a GAF of 40 was assigned due to major 
impairment in work, social and family relations.  

A rating action in January 1996 granted service connection 
for PTSD assigning a 50 percent rating.  In June 1997, the 
veteran filed a claim for an increased rating for PTSD and in 
November 1997 sought service connection for migraine 
headaches secondary to her PTSD.  

VA outpatient treatment reports dated from 1995 to 1997 show 
that in August 1995 the veteran was seen for migraine 
headaches with a history of migraines related to her 
menstrual cycle.  In May 1997, an increase in migraines was 
noted with menstrual flow.  In September 1997, her complaints 
of migraines were thought to be related to ear disturbances 
for which she was being treated.  She was also treated for 
migraines in November 1997.  

In January 1998, private medical records from the early 1990s 
were received.  The records of Dr. C.P. show that he began 
treating the veteran with the onset of her headaches in 
August 1990.  At that time, he reported no stress and no 
abnormal neurologic findings.  These records show periodic 
treatment until January 1993.  The doctor referred the 
veteran to Dr. B.M., a neurologist for consultations.  

B.M., M.D., saw the veteran in May 1991.  His assessment was 
that the veteran had had vascular headaches over the past 10 
months with normal neurologic examination.  He felt this was 
compatible with common migraine syndrome.  He found no 
external factors associated with her headaches.  He found her 
mental status to be completely normal and while there was 
some anxiety and depression present he felt that this was the 
result of the headaches and not the other way round.  He 
placed the veteran on medication and saw her every month or 
every other month to monitor her medication until August 
1992.  
The records of Dr. J.G. show he treated the veteran for 
migraine headaches in 1996 and 1997.  A notation in May 1996 
shows the veteran was seeking a medication refill for severe 
headaches during her menstrual cycle.
On VA examination in January 1998, the veteran complained of 
difficulty sleeping, flashbacks, isolation, anger and 
irritability.  She was on no psychotropic medication.  She 
reported continuing problems with migraine headaches and 
reported that she had stopped working in 1997 due to her 
migraine headaches.  She reported suicide attempts in 1990 
and in April of 1997.  On mental status examination, recent 
and immediate memory was good, but there were gaps in her 
remote memory.  She was oriented in all spheres and her 
speech was normal, but she was emotional at times.  Thought 
process production was spontaneous and abundant.  She was 
goal-directed and logical for the most part.  There was no 
suicidal or homicidal ideation.  There were no delusions, 
ideas of reference, or feelings of unreality.  She was alert 
and responsive.  Her mood was euthymic and judgment was good.  
Insight was fair.  The diagnosis was PTSD, chronic with GAF 
as 50/50 (currently and in the past year).  

Vet Center counseling records from June to September 1997 
show the veteran was seen on about a weekly basis for stress 
counseling.  The veteran's social worker assigned a GAF of 30 
on entrance and 35 on departure.  In a case-closing summary, 
dated in December 1998, it was noted that the veteran's 
counseling involved problems with her spouse, migraine 
headaches, childhood losses of her of father and mother due 
to murder/suicide, and military stresses.  It was also noted 
that the veteran had left the program to go back to work and 
that she could no longer make the sessions.  She also 
postponed her education due to her migraine headaches.  

In March 1999, general excerpts from a PTSD book were 
submitted by the veteran.  Also submitted was a statement 
from her sister describing the veteran's current situation 
and the adverse effect PTSD had had on her life.  

An April 1999 letter from R.H.S. III, D.O., stated that he 
had reviewed the veteran's medical records beginning in 1991 
and felt that there was a strong psychiatric overlay adding 
to the veteran's anxiety and stressors and leading to her 
headaches.  

A hearing on appeal was conducted in July 1999.  The veteran 
reported she was being treated at the Vet Center on a weekly 
basis and was on medication.  She reported being married four 
times, and was currently separated.  Her last suicide attempt 
was in April 1997.  She indicated she was depressed and 
continued to have flashbacks and nightmares.  She felt that 
her migraines were brought on by her stress, anxiety and 
panic attacks.   She was living in a house and did work 
around the house for the owner.  This was in lieu of paying 
rent until such time as she had money for rent.  She also 
stated that she had not worked in two years.  

A report of extensive private psychological testing conducted 
in June 1999 concluded that the veteran had a multiplicity of 
psychiatric problems.  Very deep-seated issues of 
abandonment, betrayal, rejection, a near death experience, 
and paranoia with legitimate environmental 
triggers/precursors were noted to be present.  She was said 
to have numerous interpersonal problems particularly with 
men.  PTSD was one of multiple psychiatric diagnoses 
reported.  The psychologist also opined that the veteran's 
migraine headaches were more easily triggered due to the 
presence of PTSD.  

A July 1999 letter from a Vet Center readjustment-counseling 
therapist shows that she had been counseling the veteran 
since May 1999.  She enclosed the progress notes from her 
sessions.  She indicated that while she was not a physician 
she felt the veteran's migraines might be related to PTSD in 
that she somatized her traumas in the form of migraine 
headaches.  

In September 1999, the veteran underwent VA neurologic and 
psychiatric examinations.  On neurologic examination, the 
examiner noted that he had reviewed the veteran's claims 
folder.  He noted the onset of headaches in 1990 and 
described the veteran's symptoms and treatment over the 
years.  He noted that the etiology of migraine headaches is 
unknown, but was unaware of any documented connection with 
PTSD.  He further noted that the headaches did not begin 
until long after the in-service sexual assault.  He was 
unable to state with any reasonable medical certainty that 
the aggravation of migraine headaches in the veteran can be 
linked to her PTSD.  

On psychiatric examination, the examiner noted that he 
conducted the veteran's January 1998 examination and 
incorporated that examination by reference.  The veteran 
provided the examiner with a copy of Dr. R.H.S.'s April 1999 
letter.  The veteran had complaints of symptomatology similar 
to that reported previously, although she noted her last 
suicidal ideation was in March 1999.  Her overall status was 
also said to be unchanged from the earlier examination.  On 
mental status examination, immediate and recent memory was 
good with remote memory intact.  She was oriented in all 
spheres.  Speech was normal.  Thought process production was 
spontaneous and abundant.  Continuity of thought contained 
some rambling, but was goal directed for the most part.  
Thought content contained no suicidal or homicidal ideation.  
There were no delusions, ideas of reference, or feelings of 
unreality.  Mood was euthymic and range of affect was broad.  
Judgment and insight were good.  Diagnosis was PTSD with GAF 
of 50/50.  

In June 2000, the veteran furnished a copy of a PTSD 
newsletter containing general information on PTSD.  

Secondary Service Connection for Migraine Headaches

Legal Criteria

The law permits the grant of service connection for a 
disability that results from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131.  

Service connection also may be granted for a disability, 
which is proximately due to, or the result of or aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  The Court of Appeals for Veterans Claims (Court) 
has defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of 38 U.S.C.A. § 
5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the claim is not well grounded, the claimant cannot invoke 
the VA's duty to assist in the development of the claim, and 
the claim must fail.  

At the outset, the Board notes that service connection on a 
direct basis is not warranted.  There is no objective 
evidence of record showing that her disability is related to 
active service and the veteran has not alleged such.  Here, 
the veteran asserts that her chronic stress associated with 
her service-connected PTSD caused or aggravated her migraine 
headaches, and to support that assertion she has submitted 
statements from a physician and two mental health 
professionals expressing their opinions that PTSD could 
possibly have played a contributory role in her migraine 
headaches.  Thus, the veteran's claim for service connection 
for migraine headaches as secondary to PTSD is well grounded.  
Caluza, supra.  

While such medical opinions are clearly sufficient to well 
ground the claim, the Board finds that the opinions are 
outweighed by a longitudinal review of the complete medical 
records and the more definitive opinions by treating 
physicians in the early 1990s and the more recent VA 
examiner.  The private physicians, who treated the veteran at 
the time her headaches initially arose, did not identify any 
significant psychiatric or psychologic factors.  In fact, Dr. 
C.P. who initially treated the veteran found no stress 
present at that time.  Further, Dr. B.M. specifically ruled 
any such factor in the migraines attributing the veteran's 
anxiety and depression to her headaches and not vice versa.  
The migraine headaches arose prior to the inception of any 
acquired psychiatric disability including PTSD.  These early 
medical records also show that the veteran's migraine 
headaches had been associated with her menstrual cycle by the 
private treating physicians.  There was no acquired 
psychiatric disorder present at that time to which her 
migraine headaches could be linked.  Subsequent medical 
records also fail to definitively establish any etiologic 
relationship between PTSD and migraine headaches as claimed 
by the veteran.  Thus, the record fails to show that the 
veteran's migraine headaches are proximately due to or the 
result of her PTSD.  

The opinions from the mental health professionals suggesting 
that the veteran's PTSD aggravates her migraine headaches are 
acknowledged.  However, the Board notes that those rendering 
the supporting opinions for the veteran did not have the 
opportunity to review the complete medical records with 
respect to the clinical history of the veteran's headaches.  
Dr. R.H.S.'s consideration of the veteran's 
medical/psychological history appears to be based on partial 
records and the history provided to him by the veteran.  The 
same is true of the two mental health professionals, who also 
furnished supporting opinions.  Their opinions clearly rest 
on the history furnished to them by the veteran and not the 
clinical history reflected in the record.  

The VA neurologist in September 1999 had the opportunity to 
consider the veteran's claim in light of his review of the 
medical evidence of record.  Based on that review, he was 
unable to state with any reasonable medical certainty that 
aggravation of the veteran's migraine headaches can be linked 
to her PTSD.  Clearly, the VA examiner had access to the 
veteran's claims file and considered the veteran's documented 
medical history as contained therein in reaching his opinion.  

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent VA examiners 
findings and conclusion for the purpose of deciding this 
appeal.  See Owens v. Brown, 7 Vet. App. 429 (1995); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

Again, the Board notes that the VA examiner's opinion was 
rendered after a contemporaneous examination of the veteran 
and a thorough review of the veteran's service medical 
records and extensive post-service medical records.  There is 
no similar indication in the record that Dr. R.H.S. or the 
mental health professionals had the benefit of such a 
longitudinal review.  Id.

Finally, the testimony and statements by the veteran have 
been considered.  However, as a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses and opinions of medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
review of the medical records from the onset of headaches in 
1990 to the present fails to establish by competent medical 
evidence the secondary relationship claimed by the veteran.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's migraine headaches are in any way related to her 
PTSD, either causally or on the basis of aggravation.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Increased Rating for PTSD

Initially, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general, a veteran's claim of increasing severity 
of a service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Here, the veteran has asserted that 
her PTSD has increased in severity and warrants a higher 
evaluation.  Therefore, her claim for increased evaluation is 
well grounded.  VA has a duty to assist.  
38 U.S.C.A. § 5107(a).  

In this regard, the VA has obtained pertinent medical records 
concerning the veteran's continuing treatment for PTSD and 
has also had her examined twice.  The veteran has not 
indicated that there is any other relevant evidence 
available, but not yet of record.  In view of the foregoing, 
the Board finds that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).  

Legal Criteria

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under Code 9411, a 50 percent rating is warranted for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A higher rating of 70 percent requires disability more 
closely reflecting deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders; see also Richards v. Brown, 9 Vet. App. 255 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF score of 31 to 40 indicates some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood such as being unable to work.  

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a jog).  

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).

Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Finally, in deciding claims for VA benefits claims, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 50 percent is not 
warranted.  In making this decision, the Board places great 
probative weight on the two VA PTSD examinations conducted in 
January 1998 and September 1999.  These reports are 
consistent and the examinations were conducted for the 
specific purpose of evaluating the veteran's PTSD for rating 
purposes.  The veteran's complaints and the examiner's 
findings on these examinations were essentially the same.  
The mental status examinations showed logical thought, no 
hallucinations or delusions, and no obscure or irrelevant 
speech.  The examiner also provided the same GAF scores of 50 
on each examination, which while indicative of serious 
symptoms are at the low end of the scale of serious 
symptomatology.  The VA outpatient records and Vet Center 
records show a similar psychiatric picture during the 
appellate period.  

Private and VA records show that the appellant consistently 
demonstrates moderate severity with symptomatology that 
includes depression, difficulty sleeping, flashbacks, and 
nightmares, although problems in establishing and maintaining 
effective relationships, especially with men, and past 
suicide attempts have been shown.  

Additionally, a careful review of the evidentiary record 
fails to reveal the presence of any serious symptomatology 
encompassed by the criteria for a 70 percent rating.  There 
is no indication of obsessional rituals, illogical or obscure 
speech, spatial disorientation, neglect of personal 
appearance and hygiene, or near-continuous panic or 
depression.  There is also no indication that there is 
substantial employment impairment due to PTSD.  The veteran 
has consistently reported and testified and the record shows 
that she has not worked due to her migraine headache 
disability, which is not service connected.  

Overall, the Board finds that while the evidence supports the 
disability rating of 50 percent, it does not support any 
rating in excess of 50 percent.  The veteran's demonstrated 
impairment does not more nearly approximate the criteria for 
a 70 percent rating.  In light of the foregoing, the claim 
for an increased rating for PTSD is denied.  

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  


ORDER

Service connection for migraine headaches secondary to 
service-connected PTSD is denied.  

An increased disability rating in excess of 50 percent for 
PTSD is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

